regulations," the subject parcel was a "remainder parcel" that was
                entitled to partial tax abatement. The Nevada Tax Commission (NTC)
                referred the case to a Chief Administrative Law Judge (AU.
                            The AU J held a hearing, at which Hughes submitted
                approximately 20 exhibits demonstrating other instances in which the
                Assessor retroactively applied the remainder regulations, and as a result,
                either treated the "smaller" newly created parcel as the remainder parcel
                or allowed for all newly created parcels to be categorized as the remainder
                parcel. In response, the Assessor explained that it attempted to effectuate
                the legislative purpose behind NRS 361.4722 by trying to determine the
                property owner's intent; and in this case, because another newly created
                parcel was, at a size of 16.62 acres, much larger than the subject parcel, it
                appeared that the owner's intent was for the subject parcel to be a "new
                parcel for development" (NPD). In sum, the primary issue was whether
                the Assessor should evaluate only whether the parcel's use has changed,
                as provided in NAC 361.61034(3), or whether the Assessor should evaluate
                the relative size of the new parcels along with other circumstantial



                      'The so-called "remainder regulations" were promulgated by the
                Nevada Tax Commission—effective March 23, 2007—to provide a
                methodology to evaluate whether a newly created parcel is eligible for a
                partial abatement of property taxes. NAC 361.61032. Specifically, NAC
                361.61034(1) states that all new parcels "must be separately evaluated to
                determine whether there has been any change in the use of the property."
                The remainder regulations require this evaluation because NAC
                361.61034(3) provides that if a newly created parcel's use has changed,
                then the parcel is a "new parcel for development," and may not receive a
                tax abatement, whereas if the use has not changed, then it is a remainder
                parcel, which may receive a tax abatement. NAC 361.61034(3).



SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                    considerations to determine if any parcels "remained" after the owner
                    partitioned the NPDs.
                                The AU J submitted his proposed findings of fact, conclusions
                    of law, and decision (AU J proposed decision) to the NTC, finding that the
                    subject parcel should be treated as a remainder parcel, and therefore
                    subject to the tax abatement. The AU J found that treating the subject
                    parcel as a remainder parcel was "in accordance with NRS 361.4722, and
                    NAC 361.61002 to 361.61038." The AU J also recommended that the
                    amount of the abatement should be determined using the apportionment
                    formula set forth in NAC 361.61036. The NTC did not initially adopt the
                    AU J proposed decision, finding instead that the Assessor's original
                    interpretation of the statutes was appropriate (the first NTC decision).
                                After two separate petitions for judicial review, the district
                    court voided the NTC's decision. The district court found that the AUJ
                    decision was logical and well written, and that the Assessor's methodology
                    applied different standards to different properties, equating to a non-
                    uniform taxation in violation of Article X, Section 1, of the Nevada
                    Constitution. Following two district court remands, the NTC ultimately
                    reversed course and adopted the AL's proposed decision in its entirety
                    (the third NTC decision).
                                The district court affirmed the third NTC decision, concluding
                    that the Assessor had not met its burden of demonstrating that the
                    decision was unsupported by substantial evidence or was arbitrary or
                    capricious. Specifically, the district court found that the NTC did not
                    retroactively apply the remainder regulations. Instead, it found that the
                    NTC "applied the same standard as the remainder regulation[s], not
                    because the standard had been codified, but because it was a reasonable

SUPREME COURT
       OF
    NEVADA
                                                          3
(0) 1907A 0010110
                 standard for determining whether the [slubject [p]arcel was a[n] [NPD]."
                 (internal quotations omitted). As a result, the district court ruled that "in
                 the absence of development activity [the subject parcel] should be treated
                 as a remainder parcel." The Assessor now appeals.
                 Standard of review
                              "On appeal from orders deciding petitions for judicial review,
                 this court reviews the administrative decision in the same manner as the
                 district court," and without deference to the district court's decision.
                 Nassiri v. Chiropractic Physicians' Bd., 130 Nev. , , 327 P.3d 487,
                 489 (2014); Kay v. Nunez, 122 Nev. 1100, 1105, 146 P.3d 801, 805 (2006)
                 ("[T]his court affords no deference to the district court's ruling in judicial
                 review matters.").
                             "We review the factual determinations of administrative
                 agencies for clear error 'in view of the reliable, probative and substantial
                 evidence on the whole record' or for an 'abuse of discretion."   Nassiri, 122
                 Nev. at , 146 P.3d at 489 (quoting NRS 233B.135(3)(e), (0). "Thus,
                 factual findings will only be overturned if they are not supported by
                 substantial evidence, which, we have explained, is evidence that a
                 reasonable mind could accept as adequately supporting the agency's
                 conclusions." Id.
                             We review questions of law de novo.      City of N. Las Vegas v.
                 Warburton, 127 Nev.         ,       262 P.3d 715, 718 (2011). However,
                 "[a]lthough statutory construction is generally a question of law reviewed
                 de novo, this court `defer[s] to an agency's interpretation of its governing
                 statutes or regulations if the interpretation is within the language of the
                 statute."   Taylor v. Dep't of Health & Human Servs., 129 Nev.           ,
                 314 P.3d 949, 951 (2013) (quoting Dutchess Bus. Servs., Inc. v. Nev. State

SUPREME COURT
        OF
     NEVADA
                                                       4
(0) 1947A    e
                Bd. of Pharmacy,     124 Nev. 701, 709, 191 P.3d 1159, 1165 (2008)
                (alteration in original)). "[This] court may remand or affirm [a] final
                decision or set it aside in whole or in part if substantial rights of the
                petitioner have been prejudiced because the final decision of the agency is
                . . . [i]n violation of. . statutory provisions." NRS 233B.135(3)(a). When
                interpreting an unambiguous statute we "impart it with [its] ordinary
                meaning and [do] not go beyond that meaning." Star Ins. Co. v. Neighbors,
                122 Nev. 773, 776, 138 P.3d 507, 510 (2006).
                The NTC erred when it adopted the AM proposed decision because the AUJ
                proposed decision misapplied NRS 361.4722(6)
                            The Assessor argues that the AU J proposed decision and,
                subsequently, the third NTC decision, misinterpreted NRS 361.4722(6).
                The Assessor alleges that NRS 361.4722(6) requires a two prong analysis
                and that the aforementioned decisions ignored the first prong and
                mistakenly determined only the second prong. We agree. 2
                            NRS 361.4722(6) defines a remainder parcel as:
                            [A] parcel of real property which remains after the
                            creation of new parcels of real property for


                      2 Another key point of contention in this case is whether or not the
                remainder regulations were applied retroactively. See Cnty. of Clark ix LB
                Props., Inc., 129 Nev. „ 315 P.3d 294, 296 (2013) (explaining that
                legislative regulations generally may not be applied retroactively). We
                conclude, however, that whether or not the remainder regulations were
                applied retroactively is inconsequential at this point. As explained in this
                order, NRS 361.4722(6) requires a two prong analysis. The ALJ proposed
                decision ignored the first prong. Because we are reversing the district
                court order due to the AL's misapplication of NRS 361.4722(6), the issue
                of whether the AU J retroactively applied the remainder regulations is
                moot.



SUPREME COURT
        OF
     NEVADA
                                                     5
(0) 19474
                            development from one or more existing parcels of
                            real property, if the use of that remaining parcel
                            has not changed from the immediately preceding
                            fiscal year.
                Under this definition, a remainder parcel cannot exist without the
                formation of an NPD. And a parcel cannot be a remainder parcel if it
                underwent a change in use. Thus, the statute creates a two prong test for
                determining whether a parcel of land is a remainder parcel.
                            Under the first prong, upon the division of a larger parcel, the
                Assessor must determine if one of the subdivided parcels is an NPD. The
                Assessor must first identify if there is an NPD, because under NRS
                361.4722(6), there cannot be a remainder parcel unless one of the other
                subdivided parcels is an NPD. For example, if fictional parcel A was
                completely divided into parcels B and C, both B and C cannot be
                remainder parcels because one must be an NPD. In other words, for B to
                be a remainder parcel, C would have to be an NPD, and vice versa. To
                determine whether a parcel is an NPD, the Assessor applies a multifactor
                approach.   See Cnty. of Clark,    129 Nev. at 315 P.3d at 296-97
                (approving of the Assessor's multifactor approach in determining taxable
                value). The multifactor approach includes consideration of the size of the
                parcel, the money spent separating the parcel, how the parcel aligns with
                developed parcels in that area, and the zoning of the parcel. Upon
                completion of this analysis, after the Assessor determines which of the
                subdivided parcels is an NPD, the Assessor may proceed to NRS
                361.4722(6)'s second prong with regard to the non-NPD parcels.
                            Under the second prong, once another parcel has been
                classified as an NPD, the Assessor examines whether the use of the
                subject parcel has changed, in order to determine if it is indeed a
                remainder parcel. See NRS 361.4722(6) (explaining that "if the use of that
SUPREME COURT
        OF
     NEVADA


(0) 1947A
                remaining parcel has not changed from the immediately preceding fiscal
                year" then it is a remainder parcel (emphasis added)). If the parcel's use
                has changed, the parcel cannot be a remainder parcel.
                            In the present case, when the 46.59 acre master parcel was
                split, the Assessor applied the multi-prong approach and determined that
                the 3.62 acre subject parcel was an NPD and, thus, was not a remainder
                parcel. The AU J proposed decision, however, which the NTC adopted and
                the district court affirmed, found that the subject parcel's use did not
                change and it, therefore, was a remainder parcel under NRS 361.4722.
                            We conclude that the reasoning applied by the AU J proposed
                decision, which was subsequently adopted in the third NTC decision, is at
                odds with NRS 361.4722(6) because it merely takes into consideration the
                second prong, use change, and not the first prong, whether an NPD was
                created by the partition. Specifically, prior to determining that the subject
                parcel was a remainder parcel, the AU J proposed decision did not
                determine whether another parcel partitioned from the master parcel was
                an NPD. Instead, the AI, proposed decision concluded that the subject
                parcel was a remainder parcel simply because its use did not change. This
                one-sided analysis violated NRS 361.4722(6). 3 See NRS 233B.135(3)(a).



                      3 Hughes   argues that "there is no evidence in the record regarding
                whether the other seven parcels that were created at the same time as the
                subject parcel were considered remainder parcels or [NPDs]." Therefore,
                Hughes contends that the Assessor's argument that the KA proposed
                decision failed to comply with NRS 361.4722(6)'s two prong analysis is not
                justiciable because the argument is based on hypothetical facts,
                specifically that the other seven sub-divided parcels from the master
                parcel were designated as remainder parcels as well, thus requiring that
                the subject parcel be designated as an NPD. Hughes' justiciability
                                                                 continued on next page . . .

SUPREME COURT
       OF
    NEVADA
                                                      7
(0) Y47A
                Therefore, we conclude that the AU I proposed decision, which the NTC
                adopted and the district court affirmed, was decided in err and prejudiced
                substantial rights of the Assessor. 4 Accordingly we,
                             ORDER the third NTC decision, which the district court
                affirmed, REVERSED AND REMAND this matter for proceedings
                consistent with this order.




                                                     Douglas

                                                             kvzi,e
                                                     Cherr


                                                      ibbonh


                                                     Pickering



                . . . continued

                argument, however, does not affect our conclusion because we are not
                basing our decision on how the other seven parcels were designated. We
                are simply concluding that the AU I proposed decision misinterpreted NRS
                361.4722(6) by failing to apply its first prong. That said, it is likely that on
                remand the administrative law judge will have to determine how the other
                seven parcels were classified in order to assess the first prong of NRS
                361.4722(6). Day v. Washoe Cnty. Sch. Dist., 121 Nev. 387, 389, 116 P.3d
                68, 69 (2005) ("[T]his court has the inherent authority to remand
                administrative agency cases for factual determinations." (internal
                quotations omitted)).

                      4 We   have considered the parties' remaining arguments and conclude
                that it is unnecessary for us to reach their merits.



SUPREME COURT
          OF
      NEVADA
                                                       8
(0) I ,!474
                 cc:   Hon. James E. Wilson, District Judge
                       Clark County District Attorney/Civil Division
                       Fennemore Craig, P.C./Reno
                       Attorney General/Las Vegas
                       Carson City Clerk




SUPREME COURT
        OF
     NEVADA
                                                     9
(0) 1947A    e
                 SAITTA, J., with whom HARDESTY, C.J., and PARRAGUIRRE, J., agree,
                 dissenting:
                               This case began over seven years ago. Prior to arriving at this
                 court, this case was before an administrative law judge, the NTC multiple
                 times, and various district court judges. Throughout this entire process,
                 the primary issues have been: (1) how to assess "use change" in order to
                 determine whether the subject parcel was a remainder parcel or an NPD,
                 and (2) how to best calculate a tax abatement, if necessary. Now the
                 majority chooses to shift the focus to whether or not one of the other seven
                 sub-divided parcels of the master parcel was ever classified as an NPD, a
                 fact not currently contained in the record. In analyzing this narrow issue,
                 the majority fails to give the AU J proposed decision proper deference,
                 which led the majority to mistakenly reverse and remand. Instead, in my
                 view, the third NTC decision should be affirmed because the AU J proposed
                 decision properly determined that the subject parcel was a remainder
                 parcel and set forth the best methodology for calculating the requisite tax
                 abatement.
                               The majority improperly reversed and remanded this case
                 because it failed to afford proper deference to the AL's interpretation of
                 NRS 361.4722(6). See Taylor v. Dep't of Health & Human Servs., 129 Nev.
                    „ 314 P.3d 949, 951 (2013) ("[T]his court defer[s] to an agency's
                 interpretation of its governing statutes or regulations if the interpretation
                 is within the language of the statute." (alteration in original) (internal
                 quotations omitted)). Assuming that the majority's plain language
                 reading of NRS 361.4722(6) is correct and that a two prong analysis is
                 required, the AU J proposed decision only satisfied the second prong
                 because those were the only facts made available to it. The ALJ could not

SUPREME COURT
        OF
     NEVADA


(0) 1947A    e
                decide whether any of the other seven sub-divided parcels split from the
                master parcel were ever classified as an NPD because the Assessor did not
                submit the requisite evidence for making that decision. Although perhaps
                not as complete as the majority would prefer, the AL's interpretation of
                NRS 361.4722(6) was within the language of NRS 361.4722(6).
                Consequently, once afforded the proper level of deference, the AL's
                interpretation of NRS 361.4722(6) was satisfactory and reversal and
                remand was unnecessary.
                           The AU J proposed decision properly decided both primary
                issues and should have been affirmed. First, the AU J utilized a proper
                methodology for assessing "use change." The AU, making it clear that he
                was using the remainder regulations as guidance and not precedent,
                implemented a more objective approach than the approach proposed by
                the Assessor, because he considered construction activity on the property.
                Then, in accordance with his methodology, the AU J properly classified the
                subject parcel as a remainder parcel. Further, the subject parcel's
                classification as a remainder parcel conformed with the consistency,
                uniformity, and predictability requirements of NRS 360.291. Second, the
                AL's decision to implement the apportionment formula codified in the
                remainder regulations is preferable to the Assessor's comparable sales
                approach. Once again the AU J acted properly because he simply used the
                remainder regulations as guidance.' Therefore, the AM proposed decision
                properly decided the primary issues and should have been affirmed.



                      'The AL's handling of both issues was proper because he did not
                apply the remainder regulations retroactively in either instance.   See
                Cnty. of Clark v. LB Props., Inc., 129 Nev. , 315 P.3d 294, 296
                                                             continued on next page . . .

SUPREME COURT
        OF
     NEVADA
                                                    2
(0) 1947A
                              In sum, today's reversal and remand essentially starts this
                seven year litigation anew with no clarity as to the primary issues. The
                majority's failure to show the MA proposed decision the proper deference
                has created a scenario where this court will likely face the exact same
                questions once again after this case goes through another round of
                administrative hearings and district court proceedings. Therefore, I
                dissent.




                                                                                  J.
                                                   Saitta

                We concur:


                             4_41,1             C.J.
                Hardesty




                Parraguirre




                 . . continued

                (2013) (explaining that a regulation may only be applied prospectively
                unless an intent to apply it retroactively was clearly manifested or the
                regulation does not establish a substantive rule that creates a standard of
                conduct and imposes new rights or duties).



SUPREME COURT
        OF
     NEVADA
                                                       3
(D) 1947A